Case: 15-40495      Document: 00513344425         Page: 1    Date Filed: 01/15/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 15-40495                                  FILED
                                  Summary Calendar                         January 15, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ALBERTO CEJA-VARGAS, also known as Alan Renteria-Vargas, also known
as Jose Hernandez-Cardenas,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:13-CR-175


Before JOLLY, BENAVIDES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Alberto Ceja-Vargas pleaded guilty to conspiracy to possess with the
intent to distribute and distribute 500 grams or more of a mixture containing
methamphetamine and/or 50 grams or more of methamphetamine (actual) and
100 kilograms or more of marijuana or 100 or more marijuana plants. The
district court imposed the advisory guidelines sentence of life imprisonment.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 15-40495   Document: 00513344425     Page: 2     Date Filed: 01/15/2016


                                   No. 15-40495

        Ceja-Vargas first challenges the district court’s finding on the amount of
drugs for which he was held responsible for sentencing purposes.                The
presentence report (PSR) and sentencing testimony showed that Ceja-Vargas
led the Dallas, Texas cell of a drug trafficking organization in 2010 and 2011;
that     the   organization   transported    kilogram       quantities   of   liquid
methamphetamine from Mexico to Dallas approximately two times per week;
that the drugs were then converted at the organization’s Dallas-area stash
house to methamphetamine ice or crystal methamphetamine for further
distribution; that Ceja-Vargas left the United States and returned to Mexico
in February or March 2012; and that 5.94 kilograms of methamphetamine
(actual) were seized from the stash house in September 2012. In addition,
Ceja-Vargas presented no evidence that he affirmatively withdrew from the
conspiracy or renounced it. See United States v. Torres, 114 F.3d 520, 525 (5th
Cir. 1997).     Considering the record as a whole, it is plausible that the
methamphetamine found at the stash house was reasonably foreseeable to
Ceja-Vargas as a participant in a jointly undertaken criminal activity; thus,
the district court did not clearly err in determining that he was responsible for
the 5.94 kilograms of methamphetamine (actual).              See United States v.
Carreon, 11 F.3d 1225, 1230 (5th Cir. 1994).
        Next, Ceja-Vargas argues that the district court clearly erred in applying
a two-level enhancement under U.S.S.G. § 2D1.1(b)(1) based on a finding that
a firearm was possessed. This argument ignores the record evidence that
placed Ceja-Vargas at the stash house prior to his relocating to Mexico in early
2012; that Ceja-Vargas’s co-conspirators knowingly possessed firearms at the
stash house in order to further the conspiracy; and that the co-conspirators’
possession was reasonably foreseeable to Ceja-Vargas.            Such evidence is
sufficient to support the district court’s imposition of the enhancement under



                                         2
    Case: 15-40495    Document: 00513344425     Page: 3   Date Filed: 01/15/2016


                                 No. 15-40495

§ 2D1.1(b)(1). See United States v. Cisneros-Gutierrez, 517 F.3d 751, 765-66
(5th Cir. 2008).
      Ceja-Vargas also challenges the district court’s four-level role
enhancement under U.S.S.G. § 3B1.1(a), arguing that there was insufficient
evidence to establish that he had a substantial leadership role in the
conspiracy. This argument is unavailing, however, as the PSR and sentencing
testimony reflected that Ceja-Vargas held a high role in the cartel; that he was
the boss of the Dallas cell for a two-year period; that he recruited others into
the conspiracy’s activities; and that he oversaw and organized deliveries of
contraband to and from Mexico. The evidence thus was sufficient to support
the district court’s finding that Ceja-Vargas was a leader or organizer of the
conspiracy. See United States v. Villanueva, 408 F.3d 193, 204 (5th Cir. 2005);
see also United States v. Cabrera, 288 F.3d 163, 175 n.13 (5th Cir. 2002) (noting
that more than one person can be a leader).
      Ceja-Vargas next contends that his guidelines sentence is substantively
unreasonable because his co-conspirators were not sentenced to life in prison
and because the facts set forth in the PSR warranted a lesser sentence.
Because he did not raise a substantive reasonableness argument in the district
court, his contentions are reviewed for plain error only. See United States v.
Peltier, 505 F.3d 389, 392 (5th Cir. 2007). Ceja-Vargas has not made the
requisite showing.    Rather, his arguments amount to no more than a
disagreement with the propriety of the sentence imposed, which does not
suffice to show substantive unreasonableness. See United States v. Ruiz, 621
F.3d 390, 398 (5th Cir. 2010).
      Finally, Ceja-Vargas argues for the first time on appeal that the life
sentence imposed by the district court constitutes cruel and unusual
punishment in violation of the Eighth Amendment. However, the threshold



                                       3
    Case: 15-40495    Document: 00513344425     Page: 4   Date Filed: 01/15/2016


                                 No. 15-40495

comparison between the gravity of his offense and the severity of his sentence
does not reflect that the life sentence is grossly disproportionate. See United
States v. Thomas, 627 F.3d 146, 160 (5th Cir. 2010). Accordingly, Ceja-Vargas
has not shown plain error in regard to this constitutional claim. See United
States v. Ebron, 683 F.3d 105, 155 (5th Cir. 2012).
      AFFIRMED.




                                       4